DISMISS; and Opinion Filed July 10, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00072-CV

                  GRAHAM-RUTLEDGE & COMPANY, INC., Appellant
                                     V.
                       BAILEY'S FURNITURE, INC., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-11-02523-J

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Fillmore
       Both the filing fee and the clerk’s record in this case are overdue. By postcard dated

January 20, 2015, we notified appellant the $195 filing fee was due. We directed appellant to

remit the fee within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. By letter dated March 26, 2015, we informed

appellant that we had been notified by the Dallas County District Clerk that the clerk’s record in

this case had been prepared but had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide the Court with

written verification that it had paid for or made arrangements to pay for the clerk’s record within

ten days. We cautioned appellant that if we did not receive the required verification, we might

dismiss the appeal without further notice. To date, appellant has not paid the filing fee, provided
the required verification, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                         /Robert M. Fillmore/
                                                         ROBERT M. FILLMORE
                                                         JUSTICE

150072F.P05




                                                   –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

GRAHAM-RUTLEDGE & COMPANY,                            On Appeal from the 191st Judicial District
INC., Appellant                                       Court, Dallas County, Texas
                                                      Trial Court Cause No. DC-11-02523-J.
No. 05-15-00072-CV         V.                         Opinion delivered by Justice Fillmore.
                                                      Justices Myers and Evans participating.
BAILEY'S FURNITURE, INC., Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee BAILEY'S FURNITURE, INC. recover its costs of this
appeal from appellant GRAHAM-RUTLEDGE & COMPANY, INC.


Judgment entered this 10th day of July, 2015.




                                                –3–